Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Allowable Subject Matter
Claims 6-8, 14-16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Objections
	Claims 1, 4, 9, 12, and 17 are objected to because of the following informality: each claim recites “a first de-deduplicated database table.”  Examiner found no support in the specification for a de-deduplicated database table and the term appears to be a misspelling of “deduplicated.”

Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al (US 10,853,033), hereafter Carroll, in view of Feldschuh (US 20140330845).

de-duplicating a first database table and a second database table to generate a first de-deduplicated database table and a second de-duplicated database table (column4 lines 34-44 recognize duplicate entries between two database structures and consoliate them to a single entry, deduplicating the structures), the de-duplicating for a respective database table comprising: 
performing pairwise comparisons on the respective database table to determine related pairs of records having a degree of similarity that exceeds a preset threshold (column2 lines 21-27 compare records from a first table to records in a second table (pairwise comparisons) to identify duplicate entries, also column 13 lines 56-65 steps 246, 248 figure 6), 
identifying clusters based on the pairwise comparisons (column 14 lines 2-5 duplicate records as a cluster based on pairwise comparisons from steps 246, 248), and 
consolidating redundant records in the respective database table using the clusters to generate a respective deduplicated database table (column 14 lines 2-5 consolidating the cluster of duplicate records into a single record, deduplicating the tables);
Caroll does not teach:
performing third pairwise comparisons by comparing the first de- duplicated database table and second de-duplicated database table; and 
generating a merged database table based on the third pairwise comparisons.
Feldschuh teaches these things:

generating a merged database table based on the third pairwise comparisons (paragraph 0039 figure 2 generating a merged database 207 from deduplicated databases 204, 205).
It would have been obvious to have combined this functionality of performing pairwise comparisons on deduplicated databases in Feldschuh with the deduplicating techniques in Carroll so the resulting database uses less memory and enables more efficient searches.
With respect to claims 2 and 10, all the limitations in claims 1 and 9 are addressed by Carroll and Feldschuh above.  Carroll also teaches wherein identifying clusters based on the pairwise comparisons comprises merging two records in the respective database table (column 14 lines 2-5 consolidating (merging) duplicate records in a database table).
With respect to claims 3 and 11, all the limitations in claims 1-2 and 9-10 are addressed by Carroll and Feldschuh above.  Carroll also teaches wherein merging two records in the respective database table comprises merging record identifiers of the two records (column 14 lines 2-5 consolidating record identifiers of duplicate records).
With respect to claims 4 and 12, all the limitations in claims 1 and 9 are addressed by Carroll and Feldschuh above.  Carroll does not teach wherein comparing the first de-duplicated database table and second de-duplicated database table comprises com- paring a record from the first de-deduplicated database table to a record in the second de-duplicated database table.  Feldschuch teaches this in comparing records between deduplicated databases 204 and 205 (paragraph 0039 figure 2).  It would have been obvious to have combined this functionality of 
With respect to claims 5, 13, and 18, all the limitations in claims 1, 9, and 17 are addressed by Carroll and Feldschuh above.  Carroll does not teach wherein generating a merged database table comprises generating a new database table, the new database table including fields present in the first database table and fields present in the second database table.  Feldschuh teaches this in describing merged table 304 as having fields from database tables 301 and 302 (paragraph 0044 figure 3).  It would have been obvious to have combined this functionality of including fields from each original table in a merged table as in Feldschuh with the deduplicating techniques in Carroll so the resulting database enables more efficient searches.

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
Tsai et al (US 7,039,656) teaches synchronizing records between disparate first and second tables and deduplicating the tables via comparisons between said disparate tables and seinding unique records to the second table, does not teach performing third pairwise comparisons on a first deduplicated table and a second deduplicated table or generating a merged database table based on said third comparisons (column 3 lines 44-58, columns 16-17 lines 37-11 figure 9); and 
Cole (US 20030177119) teaches comparing tables in a database using cyclic redundancy check (CRC) values at different times, does not teach performing third pairwise comparisons on 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        2/9/22